
	

115 S3101 IS: Free Career and Technical Education for High School Students Act
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3101
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2018
			Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Carl D. Perkins Career and Technical Education Act of 2006 to require a State to
			 conduct State leadership activities that reduce or eliminate out-of-pocket
			 expenses related to enrollment in a career and technical education course
			 or dual
			 or concurrent enrollment program for students in special populations.
	
	
		1.Short title
 This Act may be cited as the Free Career and Technical Education for High School Students Act.
 2.State leadership activitiesSection 124(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344(b)) is amended—
 (1)in paragraph (8), by striking and at the end; (2)in paragraph (9), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (10)(A)reducing or eliminating out-of-pocket expenses for special populations participating in career and technical education, including dual enrollment or early college high school programs; and
 (B)supporting the costs for special populations associated with fees, transportation, child care, or mobility challenges relating to such participation..
			
